Citation Nr: 1757303	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-43 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for scar of the right hand.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction was subsequently transferred to St. Petersburg, Florida.

In October 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

A TDIU claim is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the Veteran's October 2017 hearing testimony and is within the jurisdiction of the Board.

This appeal has been advanced on the Board's docket pursuant to 38C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran's most recent VA examinations for hearing loss and scars of the right hand were in April 2013.  Though the Veteran had a VA examination in September 2014 which noted scars on his right hand, that examination did not address the Veteran's right hand scars in detail.  Furthermore, the audiological examination performed on the Veteran at a VA medical center in April 2016 did not meet the requirements mandated by 30 C.F.R. § 4.85.  In October 2017, the Veteran testified that his hearing had worsened and that the scars on his right hand were painful.  As the April 2013 VA examinations are remote in time and there is an indication that the Veteran's disabilities may have worsened since then, the Board finds that new VA examinations are warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Any grant of an increased rating could impact the Veteran's claim of entitlement to a TDIU.  As such, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claims on appeal for higher ratings for bilateral hearing loss and right hand scars.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2017.

2.  Then, schedule the Veteran for a VA examination, by an appropriately qualified examiner, to determine the current severity of his service-connected bilateral hearing loss.  The claims file, to include a copy of this REMAND, should be made available to the examiner.  The examiner must review the claims file and that review must be noted in the report.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  

The examiner should also elicit from the Veteran information as to the effect his bilateral hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational functioning.

The examiner must explain the rationale for all opinions.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right hand scars.  The claims file, to include a copy of this REMAND, should be made available to the examiner.  The examiner must review the claims file and that review must be noted in the report.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  

The examiner is requested to delineate all symptomology associated with, and the current severity of, the right hand scars.  The appropriate DBQ should be filled out for this purpose, if possible.  Such findings should include, but not limited to, the measurements of the scars associated with the in-service injury and indicate whether the scars are linear, superficial, deep, painful, unstable, and/or exhibit any other disabling effects. 

A rationale for all opinions should be clearly provided.  

4.  After ensuring compliance with the development requested above, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


